DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1. Applicant’s arguments and amendments filed on 11/16/2021 have been entered.
2. Claims 20 and 52 have been amended.
3. In view of Applicant’s amendment to claims 20 and 52, the 102 rejections are withdrawn and new 103 rejections are set forth.
4. Claims 1, 20, 21, 28, 30, 33, 41-45 and 52 are examined in the instant application.

Specification
The amendment filed on 11/16/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment to the specification regarding solutions and preparations of cells, paragraphs 1-3 of the amendment to the specification submitted on 11/16/2021.
Applicant is required to cancel the new matter in the reply to this Office Action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 20, 21, 28, 30, 33, 41-45 and 52 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,988,603 for reasons of record in the Non-Final Office Action mailed on 9/2/2021 (and repeated below). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed method encompasses the method allowed in ‘603. Specifically, the method of claim 1 is broader than and encompasses the method of generating MKs in ‘603 as well as the limitations regarding cell differentiation factors, concentrations of said factors and cell culture conditions. Further, the instant dependent claims are fully disclosed in the claims and specification of ‘603 as they are identical specifications and thus would be obvious double patenting.
Response to Arguments
Applicant’ Arguments
Applicants argue in amendment that they will consider submitting a terminal disclaimer in compliance with 37 C.F.R. § 1.321(b) and (c), if appropriate, upon indication of the pending claims as being otherwise allowable. Accordingly, Applicant respectfully requests that the non-statutory double patenting objection be held in abeyance until all of the claims are otherwise allowable, at which point Applicant will address the objection.
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive. The instantly amended claims remain obvious over ‘603 and thus the rejection of record is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20 and 52 remain rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter for reasons of record in the Non-Final Office Action mailed on 9/2/2021 (and repeated below as amended). Based upon an analysis with respect to the claim as a whole, claims do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
The Claims 
The claims are directed to:
A pharmaceutical composition comprising about 106 to 109 human megakaryocytes and human platelets generated from human megakaryocytes and a pharmaceutically acceptable carrier.
The Specification 
The examiner gives the claims their broadest reasonable interpretation in light of the specification. The specification teaches:
“For more than a decade, human hematopoietic stem cells (HSC, CD34+) from bone marrow (BM), cord blood (CB) or peripheral blood (PB) have been studied for megakaryocyte (MK) and platelet generation. With the combinations of cytokines, growth factors and/or stromal feeder cells, functional platelets have been produced from HSCs with significant success '*. However, 
Human embryonic stem cells (hESC) can be propagated and expanded in vitro indefinitely, providing a potentially inexhaustible and donorless source of cells for human therapy. Differentiation of hESCs into hematopoietic cells has been extensively investigated in vitro for the past decade.” (pg. 2 parag. 1 lines 8-14 bridge parag. 1 lines 1-4). 
In the instant case, the pharmaceutical compositions comprising human megakaryocytes or platelets of the claimed invention encompass human megakaryocytes and platelets produced in living tissue, thus the human megakaryocytes and platelets of the claimed invention are naturally occurring and derived.
Teachings in the Art
	Regarding naturally occurring human megakaryocytes and platelets, the art teaches that p human megakaryocytes and platelets as embraced by the claims are naturally occurring.	Specifically, Woods et al. (1992, Med. Lab Sci., Vol. 49(4), pgs. 252-258, Abstract provided) teach that human megakaryocytes naturally produced and isolated from circulating blood (see Abstract).
	Regarding platelets, Fuh et al. (1995, Biotechnol. Prog., Vol. 11, pgs. 14-20) teaches that human platelets can be isolated from blood (see Abstract, Fig. 3 and pg. 17 col. 1 parag. 4 bridge col. 2).
	As described above, the claimed human megakaryocytes and platelets exists entirely in nature (e.g., same genotype and phenotype). The claims thus encompass cells that are identical (no difference in characteristics) to naturally occurring cells. Because there is no difference between the cells used in the claimed pharmaceutical composition and naturally occurring cells, In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1338-39 (Fed. Cir. 2014). Accordingly, the claimed pharmaceutical composition comprising human megakaryocytes or platelets are directed to an exception. Because the claimed human megakaryocytes and platelets do not include any additional features that could add significantly more to the exception, the claimed pharmaceutical composition comprising human megakaryocytes or platelets do not qualify as eligible subject matter, and is rejected under 35 U.S.C. § 101.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	An examination of Step 2A in the revised 101 guidance, with respect to the claimed invention, the answer is yes since the claimed pharmaceutical composition comprising human megakaryocytes or platelets comprise naturally occurring products (judicial exceptions), in the instant case these naturally occurring products are human megakaryocytes and platelets. Further the how the cells were produced, i.e. in vitro, or that they exist in a certain amount, i.e. about 106 cells, has no bearing on the eligibility of the claimed human megakaryocytes and platelets when 
	Further, it must be noted that, as set forth in the objection to specification and the new matter rejection below, there is no teaching in the specification regarding what is encompassed by a pharmaceutically acceptable carrier. Accordingly, the pharmaceutically acceptable carrier encompasses blood (used for transfusion) comprising either megakaryocytes or platelets.
An examination of Step 2B, the answer is no with respect to the claimed invention. There are no other additional elements recited in the claims that would amount to significantly more than the judicial exceptions. This is because while the claimed invention is drawn to a pharmaceutical composition comprising naturally occurring human megakaryocytes or platelets, the fact that the cells are in an isolated concentrated population which will comprise additional components such as media, growth factors and exogenous factors does not impart any additional element to the composition of cells. 
Thus as set forth in the art above, the claimed pharmaceutical composition comprising human megakaryocytes or platelets are naturally occurring and thus qualify as a judicial exception as set forth under 35 USC 101.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that claim 20 has been amended to be directed to a pharmaceutical composition comprising about 106 to 109 human megakaryocytes generated from the method of claim 1 and a pharmaceutically acceptable carrier, and claim 52 has been amended 6 to 109 human platelets generated from the method of claim 21 and a pharmaceutically acceptable carrier.
Since the pharmaceutical composition is composed of matter, the claim is directed to a statutory category, e.g., a composition of matter (Step 1: YES).
The claim is then analyzed to determine whether when viewed as a whole, the eligibility of the claim is self-evident. The claimed pharmaceutical compositions comprising a specific
quantity, i.e., about 106 to 109 of human megakaryocytes or human platelets generated by the claimed methods and a pharmaceutically acceptable carrier do not exist in nature. Thus, when viewed as a whole, the eligibility of the claim is self-evident, since the claim is not directed to “a law of nature, a natural phenomenon or an abstract idea” (the judicially recognized exceptions) and accordingly, it is patent eligible under 35 USC § 101 (Pathway A to eligibility, MPEP § 2106).
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive. As set forth in the amended 101 rejection, amended claims 20 and 52, still comprise naturally occurring cells which qualify as a judicial exception. The pharmaceutical composition comprises whole blood which comprises both megakaryocytes and platelets and there is no limitation on the volume of blood set forth in the preparation such that about 106 to 109 cells will be present in a corresponding volume of the claimed pharmaceutical composition.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 20 and 52 have been amended to recite that the human megakaryocytes are now in a pharmaceutical composition at an amount of 106 to 109.
Applicants in their response filed on 11/16/2021 argue that PCT/US2009/043050 provides support for the new claim amendments and that PCT/US2009/043050 is incorporated by reference as taught by on pg. 25 of the instant specification. However, this argument is not persuasive. PCT/US2009/043050 cannot be relied upon for support of the new claim amendments as it introduces new matter, and the specification and originally filed claims provide no support for the amendments regarding a pharmaceutical composition or the amounts of cells used in said composition.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods et al. (1992, Med. Lab Sci., Vol.. 49(4), pgs. 252-258) in view of Elefanty et al. (WO 2008/151381 A1, published 12/18/2008).
Claim 20 is drawn to a product by process; the process of making carries little patentable weight. In the instant case, the process of producing the human megakaryocytes in claim 1 does not impart any specific property or function to the claimed human megakaryocytes that would distinguish it from the prior art. It is only the product, which is anticipated by the prior art and not the process, by which the product was made. This is because the final product, human megakaryocytes are not distinguished by any particular features or characteristics resulting from the process by which it is made. Patentability of a product-by-process claim is determined by the novelty and nonobviousness of the claimed product itself without consideration of the process for making the product.
Regarding claim 20, Woods et al. teach isolating human megakaryocytes from circulating blood (see Abstract).


(i) a pharmaceutical composition comprising megakaryocytes.

(i) Regarding a pharmaceutical composition comprising megakaryocytes, Elefanty et al. teach a pharmaceutical composition comprising megakaryocytes (pg. 2 lines 24-27) at an amount of 106 to 109 cells (pg. 19 lines 17-21).
Elefanty continues to teach that the pharmaceutical composition comprising megakaryocytes will be used for human therapy for the treatment of a variety of disorders associated with a reduced platelet number (pg. 2 line 29 bridge pg. 3 line 21).

Thus at the time of filing it would have been prima facie obvious to combine the teachings of Woods regarding isolating human megakaryocytes from blood with the teachings of Elefanty regarding a pharmaceutical composition comprising megakaryocytes to arrive at the claimed invention.
One or ordinary skill in the art would have been motivated to make such a combination since Elefanty teaches that pharmaceutical compositions comprising megakaryocytes can be used to treat a wide variety of human disorders associated with a reduced platelet number.
There would have been a reasonable expectation of success that the megakaryocytes of Woods could be prepared into a pharmaceutical composition since Elefanty demonstrates a pharmaceutical composition of megakaryocytes.
Thus the cited art provides the requisite teachings and motivation to make and use the invention as claimed.

20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fuh et al. (1995, Biotechnol. Prog., Vol. 11, pgs. 14-20) in view of Woodell-May et al. (2005, J. Craniofacial Surgery, Vol. 16(5), pgs. 749-756).
Claim 52 is drawn to a product by process; the process of making carries little patentable weight. In the instant case, the process of producing the human platelets in claim 21 does not impart any specific property or function to the claimed human platelets that would distinguish it from the prior art. It is only the product, which is anticipated by the prior art and not the process, by which the product was made. This is because the final product, human platelets are not distinguished by any particular features or characteristics resulting from the process by which it is made. Patentability of a product-by-process claim is determined by the novelty and nonobviousness of the claimed product itself without consideration of the process for making the product.
Regarding claim 52, Fuh et al. teach isolating human platelets from circulating blood (see Abstract and Fig. 3).
Fuh does not teach:
(i) a pharmaceutical composition comprising platelets.

(i) Regarding a pharmaceutical composition comprising platelets, Woodell-May et al. teach a pharmaceutical composition comprising platelets at an amount of 106 to 109 cells (see Abstract).
Woodell-May continues to teach that:
“platelet rich plasma (PRP) is a concentrated platelet product that can be produced from
whole blood through multiple commercially available systems, resulting in varying levels
3–5
PRP has been used in many different clinical applications, demonstrating the effectiveness and importance of the product for a variety of medical procedures.” (pg. 749 col. 2 parag. 1 lines 1-15).

Thus at the time of filing it would have been prima facie obvious to combine the teachings of Woods regarding isolating human megakaryocytes from blood with the teachings of Woodell-May regarding a pharmaceutical composition comprising platelets to arrive at the claimed invention.
One or ordinary skill in the art would have been motivated to make such a combination since Woodell-May teaches that pharmaceutical compositions comprising platelets have been used in many clinical applications and is an important product for a variety of medical procedures.
There would have been a reasonable expectation of success that the platelets of Woods could be prepared into a pharmaceutical composition since Woodell-May demonstrates a pharmaceutical composition of platelets.
Thus the cited art provides the requisite teachings and motivation to make and use the invention as claimed.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

DAVID A. MONTANARI
Examiner
Art Unit 1632



/Thaian N. Ton/Primary Examiner, Art Unit 1632